Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 1 of 13 PageID #: 1




                         UNITED STATES DISTRICT COURT
                                     for the
                           DISTRICT OF RHODE ISLAND

SYLVESTER CYLER

               v.                                        C.A.No.: 21-cv-
                                                         Plaintiff Demands a Jury Trial
FRITO-LAY, INC. and
FL TRANSPORTATION, INC.


                                        COMPLAINT


1.      This is a claim for equitable and declaratory relief and for damages for violation of
the Rhode Island Fair Employment Practices Act, R.I.G.L. §28-5-1, et seq., the Rhode
Island Civil Rights Act, R.I.G.L. §42-112-1 et seq., 28 U.S.C. 2000(e) and 2000(e)-3, also
known as Title VII of the Civil Rights Act of 1964, 42 U.S.C §1981 and/or the Connecticut
Fair Employment Practices Acts, Conn. Gen. Stat. § 46a-60 (§46a-51 et seq.).


2.      The plaintiff filed a charge with the Rhode Island Commission for Human Rights,
20 EPD 217-06/50, and thereby the Equal Employment Opportunity Commission, 16J-
2020-00172, and has received a Right to Sue and has thereby satisfied any and all
administrative prerequisites to suit.

3.      The plaintiff filed a charge with the Connecticut Commission for Human Rights and
Opportunities, Case Numbers 2140014 and 2140015, and thereby the Equal Employment
Opportunity Commission, 16A-2020-01217 and 16A-2020-01218, and has received a
Release of Jurisdiction and has thereby satisfied any and all administrative prerequisites to
suit.




                                              1
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 2 of 13 PageID #: 2




Parties


4.        Plaintiff Sylvester Cyler is a resident of the State of Rhode Island and Providence
County therein.


5.        The defendant Frito-Lay, Inc. is a foreign corporation operating within the State of
Rhode Island, with a business location within the State of Rhode Island and with sufficient
minimum contacts with the State of Rhode Island for this Court to exercise jurisdiction
over the defendant.


6.        The defendant FL Transportation, Inc. is a foreign corporation operating within the
State of Rhode Island, with a business location within the State of Rhode Island and with
sufficient minimum contacts with the State of Rhode Island for this Court to exercise
jurisdiction over the defendant.

7.        The defendants, though distinct legal entities, operate as one entity in the
employment of delivery drivers.

8.        The defendants engage in business and have employees performing their duties
within the state of Rhode Island.

9.        The plaintiff herein did perform duties of his employment within the State of Rhode
Island.


Statement of Facts

10.       The plaintiff is a black man.


11.       The defendants had knowledge and were aware of the plaintiff’s race.


                                               2
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 3 of 13 PageID #: 3




12.    The defendants are employers as that term is defined by R.I.G.L. §28-5-6, 42 U.S.C.
§2000(e) and Connecticut Fair Employment Practices Acts, Conn. Gen. Stat. § 46a-51.

13.    In or about March 2019, Sylvester Cyler and three other black men, Jesse J. Sanders,
Frederick Gunn, and Richard Evan were hired by the defendants.

14.    Sylvester Cyler, Jesse J. Sanders, Frederick Gunn, and Richard Evan were hired by
the defendants as drivers servicing the northeast region including Rhode Island.

15.    During his employment with the defendants, the defendant routinely and regularly
performed the duties of his employment within the State of Rhode Island.

16.    Sylvester Cyler, Jesse J. Sanders, Frederick Gunn, and Richard Evan were presented
documentation welcoming them to Frito-Lay and in the performance of their duties were
required to wear apparel that identified them as representatives of Frito-Lay, Inc.

17.    Sylvester Cyler was paid by FL Transportation, Inc.

18.    Sylvester Cyler, Jesse J. Sanders, Frederick Gunn, and Richard Evan were placed
in orientation classes with one other new hire at that time, a white male.

19.    Plaintiff’s orientation took place in part in Killingly Connecticut and in part at the
defendants’ location in Cranston, Rhode Island.

20.    During a day of orientation classes, on or about March 11, 2019, one of the
plaintiff’s instructors, Mrs. Kelly L., entered the class room and informed the black
employees that the local police were outside looking for one of the black guys in the room.

21.    The defendants’ supervisor’s statement regarding the local police was false and
without basis and was made solely to demean the black employees in the training.




                                             3
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 4 of 13 PageID #: 4




22.     The defendants and the union in which the defendants’ employees belong work
together to organize and supervise the work environment and job duties of the defendants’
employees.

23.     On or about March 15, 2019, Sylvester Cyler, by and through Jesse Sanders, for
himself and on behalf of the other black employees present, approached the union steward
and informed that person of the improper and discriminatory actions of the defendants’
supervisory employee.

24.     Upon information and belief, the union steward provided plaintiff’s report of
discrimination to the management of the defendants.

25.     Upon information and belief, the defendants took no action to remedy or address
the improper actions of its supervisory employee.

26.     After plaintiff’s report of the discriminatory action of the defendants’ supervisory
employee, a protected activity, by and through Jesse Sanders on his own behalf and that of
the other black employees present, plaintiff was targeted with continual retaliation in the
form of continued and ongoing hostile work environment.

27.     The other black employees present were also subjected to retaliation.

28.     Plaintiff incorporates by reference the complaint filed by Jesse J. Sanders with the
United States District Court for the District of Rhode Island, C.A. No.: 20-cv-00449-MSM-
LDA .

29.     A few months after the complaint of discriminatory treatment, plaintiff was
threatened to be written up over logging in or out properly even though plaintiff had been
consistent and appropriate with the way he was logging my time.




                                             4
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 5 of 13 PageID #: 5




30.    Plaintiff injured himself at work on or about June 21, 2019 suffering a ruptured
bicep for which plaintiff sough t urgent care and was recommended to see a specialist.

31.    Plaintiff was not allowed to see a specialist immediately as he was required to return
to work.

32.    Plaintiff saw a sports trainer hired by respondents who asserted that plaintiff just
needed a week of physical therapy and plaintiff was placed on light duty.

33.    Plaintiff suffered continued acute pain that required seeking further treatment
through urgent care due to the continued work duties placed on plaintiff, beyond the light
duty prescribed.

34.     Respondents disciplined plaintiff for working too fast and his injury.

35.    Respondents asserted that plaintiff overworked employment apparatus when said
apparatus was not present on the truck he was assigned.

36.    Respondents further targeted plaintiff with an abnormally large work load to be
completed within a limited period of time.

37.    During this same period of time, plaintiff requested assistance from supervision with
a response of being yelled at and demeaned and finally a refusal of assistance.

38.    Plaintiff was out of work from August 23, 2019 through Jan 6, 2020.

39.    Plaintiff returned to work while still suffering from his injury and was instructed
that his work load would be limited due to his injury.

40.    Respondents failed and refused to adhere to the designated reduced duties
exacerbating plaintiff’s injuries.




                                             5
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 6 of 13 PageID #: 6




41.     Respondents targeted plaintiff with excessive work duties in an effort to have him
fail.

42.     Due to the excessive work load, plaintiff suffered a further injury to which the
respondents’ representatives stated to plaintiff that he cannot allow plaintiff to seek
medical attention unless plaintiff received disciplinary action.

43.     The threats of the respondents’ representatives delayed plaintiff seeking medical
treatment.

44.     Plaintiff was informed by a treating physician that plaintiff may have a blood clot
in his knee and respondents were still denying plaintiff the ability to seek medical
treatment.

45.     Respondent’s representative and plaintiff’s supervisor was aware of plaintiff’s
injury but ignored it.

46.     Respondents have continually refused to accommodate plaintiff’s job related
physical injuries.

47.     Respondents have targeted plaintiff and the other employees referenced above to
have them leave or quit and when said attempts have not worked, have used false and
fictitious reasons for their termination.

48.     Plaintiff was out of work due to work related injuries from March 9, 2020 through
on or about June 12, 2020.

49.     Upon plaintiff’s return to work, he has once again been targeted with excessive
duties and work assignments beyond his physical capabilities.

50.     Respondents have targeted plaintiff in response to the complaints of discrimination
set forth above.

                                              6
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 7 of 13 PageID #: 7




51.    During plaintiff’s employment with the defendant, he and the other three black men
hired at the same time as him were four of only six black employees of the in excess of one
hundred employees performing the same job duties at the location from which they were
dispatched.

52.    The actions of the defendants constitute discrimination and retaliation based on
plaintiff’s race and engaging in protected activity.

53.    The actions of the defendants have caused plaintiff a loss of income, emotional
distress and other damages.

54.    The actions of the defendants constitute a violation of the Rhode Island Fair
Employment Practices Act, R.I.G.L. §28-5-1, et seq., the Rhode Island Civil Rights Act,
R.I.G.L. §42-112-1 et seq., 28.U.S.C. 2000(e) and 2000(e)-3, also known as Title VII of
the Civil Rights Act of 1964, 42 USC §1981 and/or the Connecticut Fair Employment
Practices Acts, Conn. Gen. Stat. § 46a-60 (§46a-51 et seq.).


                                     COUNT I
      Discrimination – 42 U.S.C. §2000e (Title VII of the Civil Rights Act of 1964)

55.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


56.    The defendants did violate Title VII by the facts described herein, by discriminating
against him with respect to hire, tenure, compensation, terms, conditions or privileges of
employment because of his race.


57.    As a result, he has suffered and continues to suffer damages.




                                              7
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 8 of 13 PageID #: 8




       WHEREFORE, plaintiff respectfully requests this Honorable Court award him
compensatory damages and all other damages authorized by statute, as well as his costs of
litigation and reasonable attorneys’ fees pursuant to statute.


                                     COUNT II
        Retaliation – 42 U.S.C. §2000e (Title VII of the Civil Rights Act of 1964)

58.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


59.    The defendants did violate Title VII by the facts described herein, by retaliating
against him because he opposed a practice forbidden by 42 U.S.C. §2000(e) and engaged
in protected activity in the form of complaints of discrimination.

60.    As a result, he has suffered and continues to suffer damages.


       WHEREFORE, plaintiff respectfully requests this Honorable Court award him
compensatory damages and all other damages authorized by statute, as well as his costs of
litigation and reasonable attorneys’ fees pursuant to statute.




                                       COUNT III
                             Discrimination – 42 U.S.C. §1981

61.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


62.    The defendants did violate 42 U.S.C. §1981 by the facts described herein, by
discriminating against him with respect to hire, tenure, compensation, terms, conditions or
privileges of employment because of his race.


63.    As a result, he has suffered and continues to suffer damages.




                                              8
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 9 of 13 PageID #: 9




       WHEREFORE, plaintiff respectfully requests this Honorable Court award him
compensatory damages and all other damages authorized by statute, as well as his costs of
litigation and reasonable attorneys’ fees pursuant to statute.


                                        COUNT IV
                               Retaliation – 42 U.S.C. §1981

64.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


65.    The defendants did violate 42 U.S.C. §1981 by the facts described herein, by
retaliating against him because he opposed a practice forbidden by 42 U.S.C. §1981 and
engaged in protected activity in the form of complaints of discrimination.

66.    As a result, he has suffered and continues to suffer damages.


       WHEREFORE, plaintiff respectfully requests this Honorable Court award him
compensatory damages and all other damages authorized by statute, as well as his costs of
litigation and reasonable attorneys’ fees pursuant to statute.




                                       COUNT V
                         Discrimination - R.I.G.L. § 28-5-1 et seq.

67.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


68.    The defendants did violate R.I. Gen. Laws §28-5-6, the Rhode Island Fair
Employment Practices Act, by the facts described herein, by discriminating
against him with respect to hire, tenure, compensation, terms, conditions or privileges of
employment because of his race.

69.    As a result, he has suffered and continues to suffer damages.



                                              9
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 10 of 13 PageID #: 10




        WHEREFORE, plaintiff prays this Honorable Court award him compensatory and
 consequential damages pursuant to Rhode Island General Laws 28-5-24(b) including but
 not limited to lost income and punitive damages pursuant to Rhode Island General Laws
 28-5-29.1 as well as his costs of litigation and reasonable attorneys’ fees pursuant to Rhode
 Island General Laws § 28-5-24(a) and such other relief as the Court deems appropriate.


                                         COUNT VI
                            Retaliation - R.I.G.L. § 28-5-1 et seq.

 70.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


 71.    The defendants did violate R.I. Gen. Laws §28-5-6(5), the Rhode Island Fair
 Employment Practices Act, by the facts described herein, by discriminating against him
 because he opposed a practice forbidden by FEPA and engaged in protected activity in the
 form of complaints of discrimination.

 72.    As a result, he has suffered and continues to suffer damages.


        WHEREFORE, plaintiff prays this Honorable Court award him compensatory and
 consequential damages pursuant to Rhode Island General Laws 28-5-24(b) including but
 not limited to lost income and punitive damages pursuant to Rhode Island General Laws
 28-5-29.1 as well as his costs of litigation and reasonable attorneys’ fees pursuant to Rhode
 Island General Laws § 28-5-24(a) and such other relief as the Court deems appropriate.


                                       COUNT VII
                          Discrimination - RIGL §42-112-1 et seq,

 73.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.




                                               10
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 11 of 13 PageID #: 11




 74.    The defendants did violate R.I.G.L. §42-112-1, the Rhode Island Civil Rights Act
 "RICRA", by the facts described herein, by discriminating against him with respect to hire,
 tenure, compensation, terms, conditions or privileges of employment because of his race.

 75.    As a result, he has suffered and continues to suffer damages.


        WHEREFORE, plaintiff prays this Honorable Court award him compensatory,
 consequential and exemplary damages as well as the costs of litigation and reasonable
 attorneys’ fees pursuant to Rhode Island General Laws § 42-112-2 and such other relief as
 the Court deems appropriate.


                                       COUNT VIII
                            Retaliation - RIGL §42-112-1 et seq,

 76.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


 77.    The defendants did violate R.I.G.L. §42-112-1, the Rhode Island Civil Rights Act
 "RICRA", by the facts described herein, by the facts described herein, by discriminating
 against him because he opposed a practice forbidden by RICRA and engaged in protected
 activity in the form of complaints of discrimination.

 78.    As a result, he has suffered and continues to suffer damages.


        WHEREFORE, plaintiff prays this Honorable Court award him compensatory,
 consequential and exemplary damages as well as the costs of litigation and reasonable
 attorneys’ fees pursuant to Rhode Island General Laws § 42-112-2 and such other relief as
 the Court deems appropriate.

                                       COUNT IX
                          Discrimination – C.G.S. § 46a-60 et seq.

 79.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.

                                               11
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 12 of 13 PageID #: 12




 80.    The defendants did violate C.G.S. § 46a-60 et seq, the Connecticut Fair
 Employment Practices Act, by the facts described herein, by discriminating
 against him with respect to hire, tenure, compensation, terms, conditions or privileges of
 employment because of his race.

 81.    As a result, he has suffered and continues to suffer damages.


        WHEREFORE, plaintiff prays this Honorable Court award him compensatory and
 consequential damages pursuant to Connecticut General Statutes § 46a-104 including but
 not limited to lost income as well as his costs of litigation and reasonable attorneys’ fees
 and such other relief as the Court deems appropriate.


                                         COUNT X
                            Retaliation – C.G.S. § 46a-60 et seq.

 82.    Plaintiff restates all previous paragraphs by reference as if stated fully herein.


 83.    The defendants did violate C.G.S. § 46a-60 et seq, the Connecticut Fair
 Employment Practices Act, by the facts described herein, by discriminating against him
 because he opposed a practice forbidden by FEPA and engaged in protected activity in the
 form of complaints of discrimination.

 84.    As a result, he has suffered and continues to suffer damages.


        WHEREFORE, plaintiff prays this Honorable Court award him compensatory and
 consequential damages pursuant to Connecticut General Statutes § 46a-104 including but
 not limited to lost income as well as his costs of litigation and reasonable attorneys’ fees
 and such other relief as the Court deems appropriate.




                                               12
Case 1:21-cv-00111-MSM-LDA Document 1 Filed 03/08/21 Page 13 of 13 PageID #: 13




                  PLAINTIFF DEMANDS A TRIAL BY JURY



                                           Respectfully submitted,
                                           SYLVESTER CYLER,
                                           By and through his attorney,


                                           David S. Cass, RI #5044
                                           One Davol Square, 4 Floor
                                                               th



                                           Providence, RI 02903
                                           (508) 889-2674
                                           Fax: (401) 272-2708
                                           david@davidcasslaw.com




                                      13
